Case 2:20-cv-00238-JPH-MJD Document 4 Filed 05/14/20 Page 1 of 5 PageID #: 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

JOSEPH T. KINGREY,                                    )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:20-cv-00238-JPH-MJD
                                                      )
MCLAUGHLIN Ms., Case Manager,                         )
K. INDA Mental Health,                                )
K. GILMORE Warden,                                    )
LITTLEJOHN Deputy Warden,                             )
                                                      )
                              Defendants.             )

                                  Order Concerning Filing Fee,
                              Screening and Dismissing Complaint,
                              and Directing Plaintiff to Show Cause

       Indiana Department of Correction inmate Joseph T. Kingrey filed this 42 U.S.C. § 1983

action on May 4, 2020, against officials at the Wabash Valley Correctional Facility in Carlisle,

Indiana. The Court makes the following rulings and orders.

                                            I. Filing Fee

       No later than June 5, 2020, Mr. Kingrey shall pay the $400 filing fee to the clerk of the

district court. Alternatively, Mr. Kingrey may move for leave to proceed without prepayment of

the filing fee on a form furnished by the clerk. The motion must be accompanied by a certified

statement of the last six-months of financial transactions in Mr. Kingrey's inmate trust account.

The clerk is directed to send Mr. Kingrey, with his copy of this Order, a blank form motion for

seeking leave to proceed with prepayment of the filing fee.

                                       II. Screening Standard

       Because Mr. Kingrey is a prisoner, his complaint is subject to the screening requirements

of 28 U.S.C. § 1915A(b). This statute directs that the court shall dismiss a complaint or any claim

                                                 1
Case 2:20-cv-00238-JPH-MJD Document 4 Filed 05/14/20 Page 2 of 5 PageID #: 9




within a complaint which “(1) is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a “short and plain statement of the claim showing that the pleader is

entitled to relief,” which is sufficient to provide the defendant with “fair notice” of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                      III. Plaintiff's Claims

       In his complaint, Mr. Kingrey names as defendants Case Manager Ms. McLaughlin,

Mental Health Provider K. Inda, Warden K. Gilmore, and Deputy Warden Littlejohn. He alleges

that on January 5, 2020, he overdosed and was placed in a watch cell and then a different cell,

Q102. Cell Q102 did not have a call button. He informed K. Inda and Ms. McLaughlin that his

cell did not have a call button, and he wrote to Warden K. Gilmore and Deputy Warden Littlejohn

about the lack of a call button, and told them he had just overdosed, his "thinking isn't always

right," and the "cell alone was getting to me." Dkt. 1 at 2. Other than the Deputy Warden notifying

the "MH treatment" and "CCV treatment" teams, none of the defendants did anything to remove

Mr. Kingrey from cell Q102 until he was removed from the cell on March 11, 2020.

       Mr. Kingrey also alleges that the prison grievance specialist refused to submit his grievance

so that his being placed in cell Q102 without a "help button will be on file." Id. He also alleges

that the defendants wanted him to die, because he and his family wrote or contacted them every



                                                 2
Case 2:20-cv-00238-JPH-MJD Document 4 Filed 05/14/20 Page 3 of 5 PageID #: 10




week and they did not take action. Because of this, he alleges, he "suffered every night trying to

sleep knowing that [the defendants] wanted him to die." Id.

       In relief, Mr. Kingrey asks for $20,000 for his pain and suffering.

                                           IV. Discussion

       Giving Mr. Kingrey's pro se complaint a liberal interpretation, the Court construes it to

raise Eighth Amendment claims for (a) deliberate indifference to serious medical needs, and (b)

failure to provide constitutional conditions of confinement. See Farmer v. Brennan, 511 U.S. 825,

837 (1994) (an Eighth Amendment deliberate indifference claim has two elements: (1) the plaintiff

suffered from an objectively serious medical condition; and (2) the defendant knew about the

plaintiff's condition and the substantial risk of harm it posed but disregarded that risk); id. at 834

(“[a] prison official’s act or omission [that] result[s] in the denial of the minimal civilized measure

of life’s necessities” violates the Eighth Amendment). “According to the Supreme Court, . . .

‘extreme deprivations are required to make out a conditions-of-confinement claim.’” Giles v.

Godinez, 914 F.3d 1040, 1051 (7th Cir. 2019) (quoting Hudson v. McMillian, 503 U.S. 1, 9

(1992)).

       Applying the foregoing screening standard to these authorities, Mr. Kingrey's complaint is

dismissed for failure to state a claim upon which relief can be granted. 28 U.S.C. § 1915A. A

prison cell's lack of a call button, even the lack of a working call button, does not by itself violate

the constitution. Chatham v. Davis, 839 F.3d 679, 684-85 (7th Cir. 2016) (no constitutional

violation where officials were not aware of a substantial risk of harm posed by the lack of a call

button). Mr. Kingrey has pled no injury other than a vague "suffering" while trying to sleep, which

in turn was because of his fear that officials wanted him to die. He pleads no facts to suggest that

officials wanted him to die. Additionally, officials were not deliberately indifferent to



                                                  3
Case 2:20-cv-00238-JPH-MJD Document 4 Filed 05/14/20 Page 4 of 5 PageID #: 11




Mr. Kingrey's serious medical needs when Kingrey notified them that "the cell alone was getting

to me." Dkt. 1 at 2. Mr. Kingrey's allegations that he feared officials wanted him to die and his cell

"was getting to him" do not allege a serious medical condition.

       Finally, Mr. Kingrey's allegations that the grievance specialist refused to submit his

grievances so that his placement in a cell without a call button could be on file does not state a

constitutional claim. There is no federal constitutional right to a prison grievance system. See

Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 772-73

(7th Cir. 2008). A prison official's act of not following prison rules or regulations does not violate

the constitution. McGee v. Mayo, 211 F. App'x 492, 494 (7th Cir. 2006) (citing Maust v. Headley,

959 F.2d 644, 648 (7th Cir. 1992)). And there is no federal constitutional right to have certain

conditions "on file" or documented.

       For these reasons, and as noted above, Mr. Kingrey's May 4, 2020, complaint is dismissed

for failure to state a claim upon which relief can be granted. 28 U.S.C. § 1915A.

                                          V. Show Cause

       The complaint has been dismissed. Before dismissing this action and entering final

judgment, Mr. Kingrey shall have until June 5, 2020, to file a motion to reconsider that explains

why the complaint should not have been dismissed and instead allowed to proceed. Alternatively,

Mr. Kingrey shall have through June 5, 2020, in which to file an amended complaint curing the

deficiencies identified in this Order and containing viable constitutional claims.

                                          VI. Conclusion

       The complaint has been dismissed for failure to state a claim upon which relief can be

granted. 28 U.S.C. § 1915A. Mr. Kingrey shall have through June 5, 2020, in which to pay the

$400 filing fee or seek leave to proceed without prepayment of the filing fee. The clerk is directed



                                                  4
Case 2:20-cv-00238-JPH-MJD Document 4 Filed 05/14/20 Page 5 of 5 PageID #: 12




to send Mr. Kingrey a blank form motion for that purpose with his copy of this Order. Mr. Kingrey

shall also have through June 5, 2020, in which to file a motion to reconsider or an amended

complaint as directed in Section V of this Order.

       A failure to take these actions by the stated deadline will result in the dismissal of this

action and entry of final judgment without further notice.

SO ORDERED.

Date: 5/14/2020




Distribution:

Joseph T. Kingrey
260003
Wabash Valley Correctional Facility - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
Carlisle, IN 47838




                                                5
